             Case 1:20-mj-05797-UA Document 8 Filed 07/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT                                                                      -~
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE
                             -against-


 JOHN BLAIR

                                                Defendant(s).
-----------------------------------------------------------------X

Defendant          John Blair                                              hereby voluntarily consents to
participate in the following proceeding via~ videoconferencing or L                       teleconferencing:

X        Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Bail/Detention Hearing

         Conference Before a Judicial Officer




Defendant' s Signature                                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

John Blair                                                           Amy Gallicchio
Print Defendant' s Name                                              Print Counsel' s Name



This proceeding was conducted by reliable video or telephone conferencine technoloev.

0110112020                                                                 ~                 Id P~
Date                                                                 U.S. District Judge/U .S. Magistrate Judge
